Citation Nr: 1453072	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  He died in December 2005, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) on behalf of the RO in North Little Rock, Arkansas, which denied the appellant's claim for service connection for the cause of the Veteran's death pursuant to 38 C.F.R. § 3.312(a) (2014). 

This matter returns to the Board following a remand to the RO.  In its January 2014 Remand, the Board directed the RO to attempt to determine the location(s) of the Veteran's deployment in Thailand associated with his service in the 46th Special Forces Company during the period of June 1968 to May 1969, or of any missions to Vietnam while stationed in Thailand; and attempt to determine whether the Veteran was exposed to herbicides during such service.  The RO contacted the Joint Service Records Research Center and received a response from them in July 2014.  As such, there has been substantial compliance with the January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  The Certificate of Death indicates that the Veteran died in December 2005.  The immediate cause of death was coronary artery disease, due to or as a likely consequence of arteriosclerotic heart disease; chronic obstructive pulmonary disease, congestive heart failure, and hyperthyroidism were listed as other significant conditions contributing to the Veteran's death but not resulting in the underlying cause of death.

2.  The preponderance of the competent evidence is against a finding that the Veteran was exposed to Agent Orange or other herbicide agents during his period of service, to include his service in Thailand from May 1968 to May 1969. 

3.  The preponderance of the evidence is against a finding that the Veteran's coronary artery disease, arteriosclerotic heart disease, chronic obstructive pulmonary disease, congestive heart failure, or hyperthyroidism had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, VA correspondence issued in July 2011 satisfied the duty to notify provisions with respect to service connection for the cause of the Veteran's death, and notified the appellant of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.  During the Veteran's lifetime, service connection was not established for any disability.  

VA has a duty to assist the claimant including obtaining evidence necessary to substantiate a claimant's claim for a benefit. 38 U.S.C.A. § 5103A(a)(1). This may include obtaining a medical opinion if it is necessary to substantiate a claim. DeLeRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). VA is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The evidence of record, namely a death certificate, demonstrated that the causes of the Veteran's death were coronary artery disease, due to or as a likely consequence of arteriosclerotic heart disease.  A review of the Veteran's service treatment records and the post-service evidence of record did not demonstrate that either condition occurred during his military service or for many years thereafter.  As such, the Board finds that the evidence of record does not provide any competent or credible evidence that the Veteran's death was related to service or that the conditions that led to his death were related to service. Since there is no reasonable possibility that any opinion could aid in substantiating the claim, since nothing was shown in service or for many years afterwards and, as described below, there is no competent evidence linking the Veteran's death to service, a remand to obtain a medical opinion is not required.  38 U.S.C.A. § 5103A(a); DeLaRosa, 515 F.3d 1319.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In March 2011, the appellant filed an application for entitlement to dependency and indemnity compensation (DIC) based on her status as the surviving spouse.  She contends that the Veteran developed arteriosclerotic heart disease as a result of Agent Orange exposure that had yet to be service connected, and that this arteriosclerotic heart disease contributed to the coronary artery disease which caused his death.  She has also alleged that the Veteran developed chronic obstructive pulmonary disease, congestive heart failure, and hyperthyroidism as a result of exposure to herbicides in service.  

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2014). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft-tissue sarcomas. 38 C.F.R. § 3.309(e).

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Rather, the service personnel records reveal that the Veteran served with the 46th Special Forces Company in Thailand from June 1968 to May 1969.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Here, the appellant asserts that the Veteran developed arteriosclerotic heart disease as a result of exposure to herbicide agents during his service in Thailand.  She has also alleged that the Veteran developed chronic obstructive pulmonary disease, congestive heart failure, and hyperthyroidism as a result of exposure to herbicides in service.  

The Veteran's December 2005 Certificate of Death indicated that his immediate cause of death was coronary artery disease, due to or as a likely consequence of arteriosclerotic heart disease.  The Certificate of Death also indicated that chronic obstructive pulmonary disease, congestive heart failure, and hyperthyroidism were other significant conditions contributing to the Veteran's death but not resulting in the underlying cause of death.

The Board notes that coronary artery disease, arteriosclerotic heart disease, and congestive heart failure are diseases associated with presumptive service connection as due to herbicide exposure under 38 C.F.R. 3.309(e).  However, chronic obstructive pulmonary disease and hyperthyroidism are not diseases associated with presumptive service connection as due to herbicide exposure under 38 C.F.R. 3.309(e).  

The Veteran's service personnel records do show that the he served in Thailand from June 1968 to May 1969 as a radio operator attached to the 46th Special Forces Company.  However, as discussed by the Board in its January 2014 Remand, the service personnel records do not reflect where in Thailand the 46th Special Forces Company was stationed while the Veteran was serving.  Service treatment records dated in 1968 indicate that the Veteran was treated at the Kanchanaburi Dispensary.  As such, the claim was remanded so that the RO could attempt to determine the precise locations of the Veteran's deployment in Thailand associated with his service during the period from June 1968 to May 1969, and attempt to determine whether the Veteran was exposed to herbicides during such service.  

Pursuant to the Board's January 2014 Remand, the Joint Service Records Research Center (JSRRC) was contacted to verify the Veteran's whereabouts during his service in Thailand.  In July 2014, the JSRRC responded that the headquarters of the 46th Special Forces Company was moved from Camp Pawai to the Royal Thai Army Special Warfare Center at Fort Narai, Lopburi, and that a large training site was established in 1968 at Kanchanaburi, where the company could conduct combat and combat service support training.  The Kanchanaburi training site is consistent with the Veteran's 1968 service treatment records showing treatment at the Kanchanaburi Dispensary.
  
While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, such exposure is not presumed for any veteran.  Rather, actual exposure must be demonstrated from the record.  Here, the evidence shows that the Veteran would have been located at Fort Narai, Lopburi, or Kanchanaburi while serving with the 46th Special Forces Company in Thailand.  The Board emphasizes that neither of these locations have specifically been recognized as sites at which herbicides were used from February 1961 to May 1975.  Moreover, the Veteran's service personnel records do not contain affirming evidence showing that he served as a security policeman, a security patrol dog handler, or a member of a security police squadron; rather, the Veteran's military occupational specialty was a radio operator, and there has been no allegation that he ever worked near a base perimeter.  

While VA Compensation & Pension services provides guidance on the extent of herbicide exposure outside Vietnam, such exposure is not presumed for any veteran and actual exposure must be demonstrated based on the facts found from the record.  Unlike Veterans who served in the Republic of Vietnam during the Vietnam era who are presumed to have been exposed, including those service members who only disembark from a ship for the day and place "boots on the ground" in Vietnam; the presumption of exposure to herbicides does not carry to those servicemen who served in Thailand during the Vietnam era. 

As discussed, the most probative evidence of record does not support the Veteran's actual exposure to herbicides while he served with the 46th Special Forces Company in Thailand.  Consideration has been given to the places, types, and circumstances of the Veteran's service in the allegation of exposure to herbicides.  38 U.S.C.A. § 1154(a). 

For the reasons discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran had actual exposure to herbicides in service.  Therefore, the Board finds that the preponderance of the evidence is against a finding of actual exposure to herbicides in service.

In short, the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Furthermore, no actual exposure to herbicides has been demonstrated from the record.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  He is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e). 

Again, since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here.  
However, service connection for arteriosclerotic heart disease may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board next turns to whether the evidence of record supports the finding that the diagnoses of coronary artery disease, arteriosclerotic heart disease, chronic obstructive pulmonary disease, congestive heart failure, and hyperthyroidism were otherwise related to the Veteran's service.   Here, the Board finds that the weight of the evidence is against the claim.

A review of the Veteran's service treatment records shows they are entirely negative for complaints of, or treatment for, coronary artery disease, arteriosclerotic heart disease, chronic obstructive pulmonary disease, congestive heart failure, or hyperthyroidism.  There are no allegations claiming or medical evidence showing that these disorders existed during service.  See 38 C.F.R. § 3.303.   In addition, the evidence does not show that any of these disorders were diagnosed during the one year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition, the record lacks any medical evidence establishing a possible relationship between the Veteran's diagnosed coronary artery disease, arteriosclerotic heart disease, chronic obstructive pulmonary disease, congestive heart failure, or hyperthyroidism and his period of active service.  

The appellant's assertion that the various disorders which led or contributed to the Veteran's death are etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the appellant believes that the Veteran's disorders were related to his period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the question of causation of the coronary artery disease, arteriosclerotic heart disease, chronic obstructive pulmonary disease, congestive heart failure, and hyperthyroidism extends beyond an immediately observable cause-and-effect relationship and, are of such medical complexity that they do not lend themselves to lay opinion as to etiology.  The appellant has not been shown to have the medical knowledge to render such an opinion.  As such, the appellant is not competent to address etiology in the present case.

The Board again notes the appellant's assertion that the Veteran was exposed to herbicides while serving in Thailand.  However, for the reasons set forth in detail above, the Board finds that there is no credible evidence of record establishing herbicide exposure while serving in Thailand.  The appellant also has not submitted any medical evidence that would indicate a nexus based on herbicide exposure.

Based on the above, the Board finds that service connection for any cause of the Veteran's death is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the evidence of record was not at least in equipoise, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


